Case 3:18-cv-07354-WHA Document 173-17 Filed 11/21/19 Page 1 of 6




                 EXHIBIT 15
                   Case 3:18-cv-07354-WHA Document 173-17 Filed 11/21/19 Page 2 of 6


        Message
        From:          Reimers, Kara E [/O =WELLS FARGO & CO. /OU= WFB1 /CN= RECIPIENTS /CN= REIMERSKE]
        Sent:          4/19/2018 4:44:14 PM
        To:           Thompson, Jill L [/O =Wells Fargo & Co. /OU= WFB1 /cn= Recipients /cn= ThompsoJL]
        CC:           Depino, Jason A. [/O =Wells Fargo & Co. /OU= WFB1 /cn= Recipients /cn= jadepin]
        Subject:       FW: HPA Meeting Notes 2_16_2018


    Jill - FYI below. Jay - this is the email I was talking about on the call.


    From: Vashistha, Jeetendra
    Sent: Friday, March 02, 2018 2:41 PM
    To: Reimers, Kara E; Nichols, Nicole L.; McKone, Pam; Pemble, Heather
    Cc: Gupta, Jyoti
    Subject: RE: HPA Meeting Notes 2_16_2018

    Kara,


    I    will get back to you soon on this.



   Thanks and Regards,
   Jeet

   [Jeetendra Vashistha, PMP]
   Wells Fargo Enterprise Information Technology (EIT) i Default Servicing Technology
   1000 Blue Gentian Road, Suite 100
   Eagan, MN 55121 -1663 I MAC N9287 -019
   Tel 651 -605 -6545 I Fax 651 -605 -8561

   ]eetendra.Vashistha@wellsfargo.com



   From: Reimers, Kara E
   Sent: Friday, March 02, 2018 9:44 AM
   To: Vashistha, Jeetendra; Nichols, Nicole L.; McKone, Pam; Pemble, Heather
   Cc: Gupta, Jyoti
   Subject: RE: HPA Meeting Notes 2_16_2018

   Jeet,

   I have a follow up question on the State Fee Matrix code in the HPA. We know this code was present in the trial decision
   run. Was it also present in the final mod run? It is our impression that at final modification this code was not present and
   Settlement manually requested and calculated the amount of attorney fees due.

  Can you review for me and let me know what you find? Please let me know if you need additional clarity in what I am
  looking for.
  Thank you!
   Kara



  From: Vashistha, Jeetendra
  Sent: Thursday, February 22, 2018 1:37 PM
  To: Reimers, Kara E; Nichols, Nicole L.; McKone, Pam; Pemble, Heather
  Cc: Gupta, Jyoti
  Subject: RE: HPA Meeting Notes 2_16_2018




CONFIDENTIAL                                                                                              WF_HERNANDEZ_00010405
                           Case 3:18-cv-07354-WHA Document 173-17 Filed 11/21/19 Page 3 of 6



  Hi Kara,

  Please find below the findings based on the code
           how specific fees were and are pulled into the HPA tool, including Other Fees, RECO Fees and Pending Attorney
  Fees - I would like to understand what is included in the other fees vs RECO fees primarily
  o                 Are Foreclosure Attorney Fees only in the RECO fees or could they be in the Other fees also?

  Jeet : HPA doesn't pull or store Foreclosure Attorney Fee. I am not sure how this fee is treated in
  MSP fee values. Business should be able to answer that if this is already included in Reco fee or other fees.
  As I mentioned in the call we used to have the State Attorney fees pulling from the database (was stored as XML) which
  was made to zero for each state.
  For final: we have a user input for pending attorney fee which is included in reco fee.

  HPA pulls
                                          Other fees: from DLQ1 screen as shown below in Msp screenshot.



                                                                                                      DE                I            1   N Q U E NC Y                                                          ..: 02/20/
                                                                                                                             i           !   ,:(i,       'I.           ..                   .Y         )td     11'

                                                                              D1JE 10/01/17(                                                 )(12/14)
                                :i.                              i-                                                                          '12/.99                    E'    :       _i'. ."'b              H: !'.       .    . AE

    ,   ':i      1
                      c.    '    :    i   `                  .
                                                                      ,       ;'               !',h1";                                          !I t!.                                ;i!    I' ON tlA          ..    .
                 i'                                                           ;'AY','1                >       1    ,                         ",19. 1;                   t,4



    r01 DUE                                     2.808.91                      ;';       i tv      h::l.                                  , , °. ` 5' r
                                                                                                                                               li.        ';
                                                                                                  '
    SUSPENSE                                                 .00                        '
                                                                                                                                                                                                 '!í    ,       ìi!!i,.         r ,



                                                                              1);   '                     !       t';,i .PAY                 1..)    I)11,
                                                                                                                                                                                             I:,..i
                                                                                                                                                                                                        i.t.

                                                     7   A       .        1;,t,1                                                                                   I
                                                                                                                                                                                                               :11        t;          ,




                                                                                                                                                                                        .
         !!I; N                                                                                           A¡1,1:1                I   It;;Jhl                                      ,


    PENDING PAYOFF- AS OE 02/05/18 QUOIED 02/01/18 14>' MIO
         ;
              !,'.                                                                                    ,       ¡vv.; !,1

                                                                                                                   (CtV1Aí i                                                                            Ri


                                                  MANU No I                   SI N1               Di 1;            !    '_           y i A i t)`i              A
                                               DEMAND I`1t) i                 `,F:7 1             t)ItE            i(                S l A i t)5               A
                                . ":          -.DEMAND :@1) l                 '=,f "3 1           DI)E.            ff                ';1 A r t!S               A
                                               1)1MAND NOT SIN! FAA IASr ti                                                                    I IiE:

                                                ;OIth(li'ri      R                  IMAM I                             U0            ( LIN r !Nip



  RECO Fees: from P195




CONFIDENTIAL                                                                                                                                                                                                         W F_H E RNAN D EZ_00010406
               Case 3:18-cv-07354-WHA Document 173-17 Filed 11/21/19 Page 4 of 6



                P195        1   N O 1, 3 ' ) / 08 : : ? ` )                 F O R           I-   C     i   .    O5UR                  E_        AC       C       O
              NAM( I(, K 1 s':G`,1 AN  I IdV t iJ H.                                                                                  íWI       i.t          1




              BR I)'.1 MAN ' l' I Y1'E      1N                 1




             PROP t R I'Y                                  N        'iH I   I i    DA                                           !'.         .     'f'i           1



             ADf)R.t                      BA I I!.4(iRi                                              `,1D       .   .."i
                                      BALANCES
             1`, C ROW                            .   00           EtPN Pi( ROW                                        .0E
             AUVAPJt.I..                   13:' .',:'              RE Pi_     1ZE. ti                                  .   O0


                            1 AX                           HAZARD                           ".i I I'/l'PJI I                F ORL( I. (ìEt1
                     AOVAN( 1                         Ai)VAN( I                             ADL'AI1:C; E.                         AOVAN( I
                          2'..):I().40                                .O(%                                     .(Jl)                            .?)t)

                 Mi C,It RI t OVE RAf;E                r             NON RE ( OVrRAEtr E                                   3I.I) Rf C OVE E{Al;l
                 (. ORI' A1.)1r'AN(. E.                              (t)RR AI)VAN( I.                                      ( ORI' ADVANC I:
                                 t)   .0                                      i,'0?, ]q                                                         ()()

               I IR'S1 (ORI'_ Al?VAhiCf                             Y? OR               f
               1 A CORP
                      E               .    AE)VAPJ( I               O:;     1()    I:
               PLEASE ENTER NEXT TRANSACTION



   o                Historically, what has been the behavior back to the beginning of HPA (2010)? Could there be attorney
   foreclosure fees in any of these other Fee fields and if so, what were the time frames for that?

   Jeet :1 checked the history in our source code so couldn't find anything in this regards.


             detail on the state foreclosure attorney fees and cost matrix that was removed from the HPA in 10/2015?
   Including when it was implemented into the HPA, was it for all investors and the specific table that was used so I can
   utilize that same dollar amount per state to determine impact.
   o                  Also need this historically, meaning the amounts that were utilized out of the fee matrix during the time
   that it was used?

  Jeet : Here is the matrix for state fee for each state before 2015. I could go back until 2011 and this is the value I saw in
  code. I also couldn't find any history of any value being changed for any state until 2015.


  AK = $2847 ,AL = $1617, AR = $3718, AZ = $2364, CA = $2140,
  CO = $3126, CT = $4329, DC = $7186, DE =$2847, FL =$2758,
  GA = $1605, HI = $2847, IA = $2847, ID =$2847, IL = $4145,
  IN = $2564, KS = $2847, KY = $6760,LA = $6286, MA = $5982,
  MD =$4739, ME=$2847, MI =$1932, MN =$3124,




CONFIDENTIAL                                                                                                                      WF_HERNANDEZ_00010407
             Case 3:18-cv-07354-WHA Document 173-17 Filed 11/21/19 Page 5 of 6


  MO = $1930, MS = $1438, MT = $2847, NC = $2438, ND = $2847,
  NE = $2847, NH = $5674, NJ = $4674, NM = $2762,
  NV = $2790, NY = $6021, OH = $5940, OK = $3460,
  OR = $2022, PA = $6406, PR = $2847, RI = $6080 ,
  SC = $4406, SD = $2847, TN = $2278, TX = $1615,
  UT = $2847, VA = $3110, VT = $2847, WA = $3038,
  WI = $2626, WV = $1821, WY = $2847

  Default fee was : $ 2847 (If none of these states found)



  After 2015 we have updated the code and now value for each state is 0.



  o               Where would SDA see the state fee's inserted into the HPA database?
  Possibly stored as an attorney fee column within the fee table, but may have been stored into a greater population of data

  Jeet: We used to store this state attorney fees for all Non VA loans in AttorneyFees column in [Capitalizationlnput] for
  each Batchld (ClientLoanld column).

  Currently, we have Attorney fee + RECO (some time attorney fee only) Fees user input for some of the waterfalls and
  the value is stored in this column.


  Hope this helps. If you have additional question, please feel free to send to me.

  Thanks and Regards,
  Jeet

  [Jeetendra Vashistha, PMP]
  Wells Fargo Enterprise Information Technology (EIT)   I
                                                            Default Servicing Technology
  1000 Blue Gentian Road, Suite 100
  Eagan, MN 55121 -1663 I MAC N9287 -019
  Tel 651-605-6545 I Fax 651 -605 -8561

  Jeetendra.Vashistha@wellsfardo.com



  From: Reimers, Kara E
  Sent: Friday, February 16, 2018 10:54 AM
  To: Gupta, Jyoti; Nichols, Nicole L.; Vashistha, Jeetendra; McKone, Pam; Pemble, Heather
  Subject: HPA Meeting Notes 2_16_2018




  HPA Meeting Notes 2_16_2018
  Friday, February 16, 2018
  10:30 AM


           Attendees: Pam, Nicole, Kara, Jeetendra

                  how specific fees were and are pulled into the HPA tool, including Other Fees, RECO Fees and Pending
          Attorney Fees - I would like to understand what is included in the other fees vs RECO fees primarily
          o       Are Foreclosure Attorney Fees only in the RECO fees or could they be in the Other fees also?




CONFIDENTIAL                                                                                      WF_HERNANDEZ_00010408
               Case 3:18-cv-07354-WHA Document 173-17 Filed 11/21/19 Page 6 of 6



             o        Historically, what has been the behavior back to the beginning of HPA (2010)? Could there be attorney
            foreclosure fees in any of these other Fee fields and if so, what were the time frames for that?
                      detail on the state foreclosure attorney fees and cost matrix that was removed from the HPA in 10/2015?
            Including when it was implemented into the HPA, was it for all investors and the specific table that was used so I
            can utilize that same dollar amount per state to determine impact.
            o         Also need this historically, meaning the amounts that were utilized out of the fee matrix during the time
            that it was used?
            o        Where would SDA see the state fee's inserted into the HPA database?
            Possibly stored as an attorney fee column within the fee table, but may have been stored into a greater
            population of data.
                      Next steps: Jeetendra will follow up with the team by Wednesday with what he is able to find and follow
            up with Pam or Kara on any questions.

   Created with Microsoft OneNote 2010
   One place for all your notes and information




CONFIDENTIAL                                                                                        WF_HERNANDEZ_00010409
